Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered April 10, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds (three counts), criminal sale of a controlled substance in the third degree (three counts) and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors *391and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]; People v Pavao, 59 NY2d 282, 292 [1983]). The court properly permitted elicitation of matters that were highly relevant to defendant’s credibility and were not unduly prejudicial.
We decline to invoke our interest of justice jurisdiction to dismiss the noninclusory concurrent counts (see People v Spence, 290 AD2d 223 [2002], lv denied 98 NY2d 641 [2002]; People v Kulakov, 278 AD2d 519 [2000], lv denied 96 NY2d 785 [2001]). Concur—Tom, J.P., Williams, Marlow and Gonzalez, JJ.